NUMBER 13-19-00633-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                           MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Hinojosa
              Memorandum Opinion by Justice Longoria

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas. 1 MedData alleged that the judge of the MDL



        1This case originated in trial court cause number C-2488-19-F in the 332nd District Court of
Hidalgo County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron
County, Texas, for consolidated pretrial proceedings.
pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Guillermo Acuna, et

al., 2 however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),   available     at   http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.


        2 The appellees include: Guillermo Acuna, Cinthia Amaro, Rosa Amaro, Perfecto Anciso Jr.,

Angela Badillo Saenz, Vicente Cerda, Quirina Chavez, Gabriela Colunga, Tomas Cruz, Maria Delgadillo,
Linda Flores, Maria Garcia, Maria Garcia, Darlene Garza, Onecimo Garza, Yajaira Garza, Maribel
Gutierrez, Flor Hernandez, Ruben Hernandez, Andrea Juarez, Ricardo Loredo, Belinda Luna, Maria
Macias, Maria Mar, Bertha Morales, Jose Ortiz, George Ovalle, Arminda Ozorio, Rebecca Pena, Luis
Perez, Samantha Perez, Benita Pinkston, Rosamaria Rangel, Bertha Rendon, Edgar Rivera, Yolanda
Robles, Esli Roca, Janett Rosales, Arnulfo Ruiz, Guadalupe Ruiz, Martin Ruiz, Renato Ruiz, Ahmeed
Sanchez, Lesbia Sanchez, Alfonso Tijerina, Cynthia Valencia, Juanita Vargas, Claudia Vasquez, Mattie
Webb, and Albert Zamora.


                                                 2
Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.

                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed the
5th day of March, 2020.




                                            3